Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 May 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Office.

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive.
Applicant argues that the ratios of JP ‘492 would not necessarily lead to or make obvious the molar ratios of each element as defined by the claims of the instant application. However, it is unclear what molar ratios are not considered to be taught by JP ‘492 from the arguments as it is just said it would not necessarily disclose the claimed particles. Accordingly, the arguments are not persuasive.
Applicant further argues that in JP ‘492 the D50 is an arithmetic mean of the D10 and D90 and therefore can not read on the instant claims. However, this is not persuasive as JP ‘492 teaches the D10,  D50, and D90 within the claimed equation. At issue seems to be the way that these values were obtained. However, the instant claims do not recite a method for making and measuring the particle diameter but instead a product with these properties. As JP ‘492 specifically recites these properties with values that meet the formula 3 then the arguments are not persuasive.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrew J. Oyer/Primary Examiner, Art Unit 1767